United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   December 21, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 04-20484
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                                 versus

                      STEPHEN PAUL MARCENKO,

                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:03-CR-90-7
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

      Stephen Paul Marcenko appeals the sentence imposed following

his   guilty-plea   conviction    for     fraud   in   connection     with

identification documents in violation of 18 U.S.C. § 1028(a)(1). He

argues that, in light of United States v. Booker, 125 S. Ct. 738

(2005), the district court plainly erred in sentencing him under a

mandatory guidelines system.

      After Booker, it is clear that application of the federal

sentencing guidelines in their mandatory form constitutes error


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20484
                                 -2-

that is plain.   See United States v. Valenzuela-Quevedo, 407 F.3d

728, 732-33 (5th Cir.), cert. denied, 126 S. Ct. 267 (2005).

Marcenko’s contention that this error is structural and gives rise

to a presumption of prejudice is unavailing.     See United States v.

Malveaux, 411 F.3d 558 (5th Cir.), cert. denied, 126

S. Ct. 194 (2005).      He must show that the error affected his

substantial   rights,    and   he   has    not    done   so.     See

Valenzuela-Quevedo, 407 F.3d at 733-34.          The judgment of the

district court is therefore AFFIRMED.